Appeal by the defendant from a judgment of the County Court, Nassau County (Jaeger, J.), rendered August 7, 2007, convicting him of rape in the second degree (four counts), sodomy in the second degree (four counts), rape in the third degree (four counts), and sodomy in the third degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the indictment was not facially invalid for failure to specify the dates and times of the charged crimes (see CPL 200.50 [6]). Under the circumstances, including the age of the victim at the time of the commission of the crimes, the repetitive and clandestine nature of the crimes, and the continuous and long-term nature of the abuse, the one-month intervals contained in each count of the indictment were reasonably specific and provided the defendant with adequate notice (see People v Watt, 81 NY2d 772, 774 [1993]; People v Keindl, 68 NY2d 410, 419 [1986]; People v Morris, 61 NY2d 290, 293-296 [1984]; People v Case, 29 AD3d 706 [2006]; People v Cosby, 222 AD2d 690 [1995]; People v Hunt, 148 AD2d 836 [1989]; cf. People v Beauchamp, 74 NY2d 639 [1989]). Moreover, the counts are not duplicitous (see CPL 200.30 [1]; People v Beauchamp, 74 NY2d at 640; People v Keindl, 68 NY2d at 419).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s op*1066portunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are without merit. Rivera, J.P., Florio, Angiolillo and Belen, JJ., concur.